          Case 1:17-cr-00548-PAC Document 279 Filed 01/27/20 Page 1 of 2



 Federal Defenders                                                                        Southern District
                                                           52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                     Southern District ofNrn York
  David E. Patton
                                                                                         Jennifer L. Brawn
  Executive Director                                                                      Auornet•ind:hurge



                                                               January 21, 2020
By hand — eta*8441ekl-petittift&-r-ev•iew
lion. Paul A. Crotty
Judge, United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Dear Judge Crotty,

          We write in response to the government's letters of January 16 and 17, 2020, proposing a
third set of modifications to its prior proposals for restrictions on public and media access to the
courtroom and use of trial pseudonyms.

         In response to the Court's concern for potential confusion engendered by the use of trial
pseudonyms for a large number of witnesses, the government has reduced the number of
witnesses for whom it proposed to use full trial pseudonyms — from eight to five. Nothing in this
proposal reduces in any significant fashion the potential for trial confusion, jury prejudice, and
the risk of error asymmetrically falling upon defense counsel that we have already repeatedly
objected to. Indeed, the government's own letters neatly illustrate the potential for chaos at trial.
The letter of January 17th effectively serves as a chart setting out the appropriate treatment of
different individual witness names. Not only does that chart list ad hoc exceptions to the
generalized rules proposed in the January 16th letter (listing                 as subject to the same
treatment as other "Overt Developers" even though he is not an "Overt Developer"), it flags an
apparently-serious error in the government's January 16th letter. In the January 16th letter, the
government had asked that "public facing" "Overt Employee" Bonnie.' testify using her
"true full name" (January 16th letter, at 5), but in the next day's letter, the government noted
(without explanation) that she should instead be referred to as "Bonnie ' at trial. See Jan. 17
letter at 3, 3 n.2. If the government cannot keep its own witness naming codes straight while
drafting a letter in the repose of their own offices, imagine how difficult that task will be under
the pressures of trial for defense counsel (who, again, bear the greatest professional and personal
consequences for any mistakes made at trial) or for that matter the Court.
        Case 1:17-cr-00548-PAC Document 279 Filed 01/27/20 Page 2 of 2




       The government continues to demand that this Court impose restrictions on public and
media access to the trial courtroom. Nothing in the government's latest letters addresses the
many serious concerns raised in our December 6, 2019 response to the government's Nov. 26,
2019 Motionfor Witness Protective Measures. The rules proposed by the prosecution were
already complex, with that complexity continuing to grow, requiring a chart to follow, see, e.g.,
Jan. 17 letter at 3 (noting that no "witness protections" need be applied for two public facing CIA
officials, but that one of them should "be allowed to use a non-public entrance" when entering or
exiting the courtroom).

       One particularly serious issue merits this Court's attention. As we noted in our response
brief, at page 7, "the Government has failed to provide any notice of [its] requested closure to the
public" and "declined to provide such notice despite requests by the defense to file an
unclassified version of its motion on the Court's public CMIECF docket." It is black-letter law
that there must be public notice of any effort to close parts of a criminal trial sufficiently far in
advance of trial to permit intervention by interested members of the press and public. See In re
The Herald Co., 734 F.2d 93, 102-03 (2d Cir. 1984) (requiring that a motion for closure, or
notice of such a motion where a court has granted leave to seal the motion, must be docketed
"promptly" and in "detail[1" sufficient to afford the general public notice and an opportunity to
challenge the requested closure); United States v. Aref, 533 F.3d 72, 81 (2d Cir. 2008); United
States v. Alcantara, 396 F.3d 189, 199-200 (2d Cir. 2005) (motion should be docketed
"sufficiently in advance of a hearing" to permit intervention). There is no longer sufficient time
for the government to provide adequate notice to the press and public of its intended restrictions
on access prior to the start of trial on February 3, 2020. Today is January 21, 2020. For that
reason alone, the requests for proposed closures should be denied. The press' failure to receive
timely notice within which they intervene and challenge could constitute structural error.

                                                        Respectfully submitted,

                                                        /s/Sabrina Shroff & Edward Zas
                                                        A ttorneys for Joshua A. Schulte




                                                   2
